SUPREME COURT OF ARIZONA
                               En Banc

PAULINE COSPER,                   )    Arizona Supreme Court
                                  )    No. CV-11-0083-PR
                      Petitioner, )
                                  )    Court of Appeals
                 v.               )    Division One
                                  )    No. 1 CA-SA 10-0266
THE HONORABLE JOHN CHRISTIAN REA, )
JUDGE OF THE SUPERIOR COURT OF    )    Maricopa County
THE STATE OF ARIZONA, in and for )     Superior Court
the County of Maricopa,           )    No. CV2009-029396
                                  )
                Respondent Judge, )
                                  )
MARCO MORA and FLOR MORA,         )    O P I N I O N
                                  )
        Real Parties in Interest. )
                                  )
__________________________________)


      Special Action from the Superior Court in Maricopa County
               The Honorable John Christian Rea, Judge

                            AFFIRMED
________________________________________________________________

            Opinion of the Court of Appeals Division One
                 226 Ariz. 438, 250 P.3d 215 (2011)

                             VACATED
________________________________________________________________


CAVANAGH LAW FIRM                                             Phoenix
     By   Steven D. Smith
          Thomas C. Hall
          Taylor C. Young
Attorneys for Pauline Cosper

KNAPP & ROBERTS PC                                         Scottsdale
     By   David L. Abney

And

                                  1 
WILLIAM J. WOLF ATTORNEY AT LAW                          Phoenix
     By   William J. Wolf
Attorneys for Marco and Flor Mora
________________________________________________________________

B R U T I N E L, Justice

¶1           Arizona Rule of Civil Procedure 77(g)(1) requires that

those appealing from arbitration awards “simultaneously with the

filing of the Appeal from Arbitration and Motion to Set for

Trial . . . file a list of witnesses and exhibits intended to be

used at trial.”        We hold that this list can only be supplemented

for good cause under Rule 77(g)(4).

                                           I.

¶2           In September 2009, Marco and Flor Mora sued Pauline

Cosper for damages arising from a car accident.                        In August 2010,

after mandatory arbitration, the arbitrator entered an award in

favor of the Moras.             The next day, Cosper filed a notice of

appeal seeking a trial de novo in superior court and a list of

witnesses      and    exhibits.      In     October       2010,    Cosper         filed   a

supplemental witness list designating a biomechanical expert and

disclosing      his    report.       The        Moras   moved     to     strike     these

supplemental disclosures as untimely.

¶3           The     superior    court    granted       the   motion,     noting     that

Cosper   had    not    attempted     to    show     good      cause     for   the     late

disclosure     under    subsection       (g)(4).        Cosper    filed       a   special

action petition in the court of appeals.                      That court accepted

                                           2 
jurisdiction and granted relief, holding that “Rule 77 permits

supplemental      disclosure    pursuant       to    [Arizona     Rules     of   Civil

Procedure] 26 through 37 within [eighty] days after the filing

of an appeal from compulsory arbitration, without requiring that

parties show good cause or obtain the permission of the court.”

Cosper v. Rea ex rel. County of Maricopa, 226 Ariz. 438, 443

¶ 18, 250 P.3d 215, 220 (App. 2011).

¶4          We granted review to clarify the requirements of Rule

77(g).     We have jurisdiction under Article 6, Section 5(3) of

the Arizona Constitution and A.R.S. § 12-120.24 (2003).

                                       II.

¶5          Rules 26 through 37 of the Arizona Rules of Civil

Procedure    govern   discovery    generally,          and      Rule   26.1   imposes

disclosure obligations, including the disclosure of a party’s

expected    witnesses   and    exhibits.            Rule   77   more    particularly

governs     the    resolution     of         cases     subject         to   mandatory

arbitration, however, by limiting the time for discovery and

additional disclosures of witnesses and exhibits.

¶6          Rule 77(g) states, in pertinent part, as follows:

            (1)    The appellant shall simultaneously with
                   the    filing  of   the   Appeal   from
                   Arbitration and Motion to Set for Trial
                   referenced [in Rule 77(a)] also file a
                   list of witnesses and exhibits intended
                   to be used at trial that complies with
                   the requirements of Rule 26.1 of these
                   rules.     If the appellant fails or
                   elects not to file such a list of
                                        3 
                witnesses and exhibits together with
                the Appeal from Arbitration and Motion
                to Set for Trial, then the witnesses
                and exhibits intended to be used at
                trial by appellant shall be deemed to
                be those set forth in any such list
                previously filed in the action or in
                the   pre-hearing  statement   submitted
                pursuant to Rule 75(c) of these rules.

         . . . .

         (3)    The parties shall have 80 days from the
                filing of the Appeal from Arbitration
                and Motion to Set for Trial to complete
                discovery, pursuant to Rules 26 through
                37 of these rules.

         (4)    For good cause shown the court may
                extend the time for discovery set forth
                in subsection (3) above and/or allow a
                supplemental list of witnesses and
                exhibits to be filed.


¶7       Subsection (g)(1) requires that witness and exhibit

lists be filed simultaneously with the notice of appeal.                   An

appellant who fails to file a list is limited to the witnesses

and exhibits “in any such list previously filed in the action.”

Ariz. R. Civ. P. 77(g)(1).           The rule’s explicit deadline for

filing witness and exhibit lists is more restrictive than the

deadlines for disclosure for non-arbitration cases under Rule

26.1(b), which generally entitles parties to supplement their

disclosures   without   leave   of    court   up   to   sixty   days   before

trial.

¶8       Subsection (g)(4) also contradicts any ongoing right

                                      4 
to additional disclosure.                 This subsection states that “[f]or

good cause shown the court may . . . allow a supplemental list

of witnesses and exhibits to be filed.” Id. (emphasis added).

Parties cannot possess an automatic and unqualified right to

supplement witness and exhibit lists when the rule expressly

requires good cause and approval of the court.                          Accordingly, the

court of appeals erred in holding that the right to supplement

witness and exhibit lists exists “without requiring that parties

show good cause or obtain the permission of the court.”                           Cosper,

226 Ariz. at 443 ¶ 18, 250 P.3d at 220.

¶9            The    court      of   appeals      attempted        to    harmonize      the

subsections of Rule 77(g) by concluding that during the eighty

day   discovery      period     prescribed       in   (g)(3),      parties       have   the

right    to    both        conduct    discovery       and   disclose           additional

witnesses and exhibits.              This interpretation obviates (g)(1) by

removing its mandate that witness and exhibit lists be filed

concurrently        with    a   notice     of    appeal.      It    also       means    that

subsection (g)(4)’s requirement of court permission to file a

supplemental list does not apply until after eighty days.                               But

both the rule’s text and the consequences of creating an ongoing

eighty-day disclosure period convince us that this is not what

the rule intended.

¶10           Although Cosper correctly points out that subsection

(g)(3)   refers      to     Rules    26    through    37,   and         Rule   26.1(b)(2)
                                            5 
generally    allows       parties      to    supplement          their     disclosures            of

intended new witnesses in civil cases, we disagree that (g)(3)

creates     the    same      right     here.             The    rules      governing            non-

arbitration civil cases cannot trump Rule 77(g)(1) and (g)(4),

which     specifically          governs        disclosure             in     appeals            from

arbitration       awards.       When     a    specific         rule    conflicts           with    a

general     one,       the     specific       rule        controls.             See        In     re

Guardianship/Conservatorship of Denton v. Superior Court, 190

Ariz. 152, 157, 945 P.2d 1283, 1288 (1997) (explaining that

under rules of statutory construction, newer, specific statutes

govern    older,        general      statutes).                Moreover,        Rule        77(g)

distinguishes between discovery and the filing of supplemental

witness   lists.         See,    e.g.,       Rule    77(g)(4)         (“[T]he      court         may

extend the time for discovery set forth in subsection (3) above

and/or allow a supplemental list of witnesses and exhibits to be

filed.”).         If   “discovery”      in     subsection           (g)(3)    included          the

supplemental disclosure of witnesses and exhibits, the specific

reference     to       supplemental          witness          and     exhibit      lists          in

subsection (g)(4) would be unnecessary.                             See Arizona Dep’t of

Revenue v. Action Marine Inc., 218 Ariz. 141, 143 ¶ 10, 181 P.3d

188, 190 (2008) (noting that this court will not construe text

to render any of its terms meaningless).

¶11         Additionally,         the       court        of    appeals’      interpretation

could    undermine      Rule    77’s     goal       of    a    prompt      trial      de    novo.
                                              6 
Subsection (g)(3) sets an eighty-day period in which to finish

discovery                       before                 trial.          But         defining      discovery      to   include

disclosure                         of         additional           witnesses            would      permit    a    party     to

disclose new witnesses until the eightieth day.1                                                          Such a witness

almost                certainly                       could      not     be        deposed       within   the    eighty-day

limit, and either the trial court would have to extend discovery

pursuant to (g)(4), or the opposing party would potentially be

placed at a substantial disadvantage.

¶12                          Because Rule 77(g) requires a showing of good cause

and          permission                         of         the   court    to        file     a    supplemental       list   of

exhibits and witnesses on appeal from an arbitration award, we

vacate the court of appeals’ opinion and affirm the superior

court’s order striking Cosper’s supplemental witness and exhibit

list.




                                                                 _____________________________________
                                                                 Robert M. Brutinel, Justice




                                                            
1
      Under
        Rule 26.1(b)(2), parties must seek leave of the trial
court to disclose witnesses and exhibits within sixty days of
trial.    Thus, even if Rule 26 trumped Rule 77’s specific
disclosure requirements, a party’s right to add additional
witnesses and exhibits would be contingent upon the trial date
and would not automatically last eighty days.

                                                                              7 
CONCURRING:


_____________________________________
Rebecca White Berch, Chief Justice


_____________________________________
Andrew D. Hurwitz, Vice Chief Justice


_____________________________________
W. Scott Bales, Justice


_____________________________________
A. John Pelander, Justice




                                8